Case 19-10989-BLS   Doc 423-4   Filed 06/02/20   Page 1 of 20


                       EXHIBIT C

                        (Proposal)
            Case 19-10989-BLS    Doc 423-4        Filed 06/02/20   Page 2 of 20




Asset Sales, Inc., Proposal for Auction Services
                                  Prepared for:




            SOUTHEASTERN METAL PRODUCTS LLC
                     Mr. David Denton
                     1420 Metals Drive
                    Charlotte, NC 28206



                                   PRESENTED BY:
      Gerald Mannion                  Lance Mannion                         John Soukup
Cell Phone: (704) 905-0341      Cell Phone: (704) 907-8614           Cell Phone: (704) 594-0001
 gerald@asset-sales.com          lance@asset-sales.com                 john@asset-sales.com



                                  Asset Sales, Inc., Inc.
                                   163 Associates Lane
                             Indian Trail, North Carolina 28079

                                  Office: 1-888-800-4442
                                   Fax: 1-704-821-4325
                                  www.asset-sales.com                                             1
                         Case 19-10989-BLS                        Doc 423-4              Filed 06/02/20               Page 3 of 20




                                                     Table of Contents

                                     • Proposal Options
                                                 • Proposal One – Outright Purchase
                                                 • Proposal Two – Guaranteed Participation
                                                 • Proposal Three - Commission
                                     •    Auction Timing
                                     •    Terms and Conditions
                                     •    Company Overview
                                     •    Auction Services
                                     •    Client Relations
                                     •    Industry Experience
                                     •    Professional Affiliations
                                     •    Asset Sales, Inc., Inc. Personnel
                                     •    Auction Process Overview
                                                 • Marketing/ Advertising
                                                 • Auction Day
                                                 • Post-Auction Process Completion
                                     • Auction Trade and Bank Reference
                                     • Top Ten Reasons




“Dear Gerry, A word of thanks and appreciation for all of your efforts of hard work to make the Wysong & Miles sale a success. It was great to see how
efficiently your team worked together. The set up of the equipment that Mark and Julie handled was quick and neatly arranged. On the auction day, the
registration and invoicing went smoothly and Lance did a superb job on the stand bringing higher numbers on the machinery that we expected. All in all, the
auction was a great success and we would be happy to recommend your services to anyone who asks.”
                                                                                                                               J.Gregg Miller – President
                                                                                                                                        Wysong & Miles
                                                                                                                                                              2
  Case 19-10989-BLS        Doc 423-4     Filed 06/02/20    Page 4 of 20




        Proposal One – Outright Purchase


Asset Sales, Inc. will purchase the machinery and equipment, as inspected, for the sum
of One Million Six Hundred Sixty Five Thousand Dollars ($1,665,000) and will hold an
auction sale on our own behalf.

A mutually agreeable deposit will be paid to SOUTHEASTERN METAL PRODUCTS upon
the closing of the signed contract, completion of a UCC check, and implementation of a
mutually agreeable Exhibit A. The balance is paid 24 hours prior to the auction sale.




                                                                                         3
 Case 19-10989-BLS         Doc 423-4     Filed 06/02/20     Page 5 of 20




Proposal Two – Guaranteed Participation


For the machinery and equipment, as inspected, Asset Sales, Inc. guarantees and pays
upfront (prior to said auction) One Million Three Hundred Fifty Thousand Dollars
($1,350,000). On the day of the auction sale, from the sales proceeds, Asset Sales, Inc.
will retain the first One Million Four Hundred Twenty Five Thousand Dollars
($1,425,000). This will cover reimbursement and expenses. All sales over One Million
Four Hundred Twenty Five Thousand Dollars ($1,425,000) will be split on an 80/20%
basis with SOUTHEASTERN METAL PRODUCTS receiving the eighty percent share.

In the Guaranteed Participation Auction Sale option described above, a mutually
agreeable deposit is paid to SOUTHEASTERN METAL PRODUCTS upon execution of
the contract (by both parties), completion of an UCC check, and completion of a
mutually agreeable Exhibit A. The balance is paid in-full 24 hours prior to the auction
sale. All overages of money are paid and a final accounting report is sent to your office
within twenty (20) working days of the actual auction sale.




                                                                                            4
    Case 19-10989-BLS         Doc 423-4     Filed 06/02/20     Page 6 of 20




              Proposal Three – Commission


For the machinery and equipment, as inspected, Asset Sales, Inc. will host a Commission
auction sale on your behalf. From the auction proceeds, Asset Sales, Inc. will retain 7.5%
from the gross sales to reimburse and cover the expenses of preparing for and hosting the
auction sale. A Buyer’s Premium will be applied to the Buyer’s purchase and will serve as our
profit.

In the Commission Auction Sale option, all monies due to SOUTHEASTERN METAL
PRODUCTS are paid within twenty (20) working days of the auction sale. A final accounting
report is sent to you within 20 days.




                                                                                                5
Case 19-10989-BLS      Doc 423-4      Filed 06/02/20      Page 7 of 20




                 Auction Timing



   Asset Sales will hold the Auction Sale on the premises of
   SOUTHEASTERN METALS PRODUCTS on or about late July
   2020. Asset Sales, Inc. would vacate the premises and leave the
   facility in a broom clean condition as affected by the auction sale
   no later than end of September 2020. Asset Sales would ask to
   contract as quickly as possible to begin advertising major pieces
   of equipment.




                                                                         6
                           Case 19-10989-BLS                          Doc 423-4               Filed 06/02/20                  Page 8 of 20




                                                       Terms and Conditions
                   ❑ Asset Sales, Inc. guarantees all collected funds for the actual auction sale. We would, as Seller’s Agent, accept
                     payment in the form of cash, wire transfer, certified check or a company check (with a bank letter of guarantee).
                   ❑ Asset Sales, Inc. reserves the right to charge and retain a Buyer’s Premium.

                   ❑ Asset Sales, Inc. is not purchasing, selling or assuming any hazardous waste liability.

                   ❑ Asset Sales, Inc. reserves the right to augment the auction sale.

                   ❑ Asset Sales, Inc. reserves the right of abandonment. This pertains to hazardous and/or sheet metal type items
                     that cost more to remove than the scrap value.

                   ❑ SOUTHEASTERN METAL PRODUCTS will provide to Asset Sales, Inc., at no cost to Asset Sales, Inc., free use
                     of its premises, including an office and all utilities, including high speed internet connection, in order to conduct
                     public and private sales of the equipment from the effective date of this agreement until fourteen (14) days after
                     the auction sale.

                   ❑ Asset Sales, Inc. will collect all applicable sales tax.
                   ❑ Asset Sales, Inc. will name SOUTHEASTERN METAL PRODUCTS as an additional insured under its
                     $3,000,000.00 liability insurance policy.

                   ❑ SOUTHEASTERN METAL PRODUCTS would convey free and clear documents of title. Asset Sales, Inc. is
                     selling ‘as is’, ‘where is’ with the exception of warranty of title.

                   ❑ These proposals are made subject to the completion of a mutually agreeable contract and Exhibit A list of
                     machinery and equipment and are made with the intent of holding a public auction sale on site.

                   ❑ CONFIDENTIALITY STATEMENT. The Purchase Price (as hereinafter defined) provided for herein is privileged
                     and confidential information. It is not intended for the specific use of the Buyer and Seller and may not be
                     disclosed directly or indirectly to third parties, other than secured creditors and shareholders of Seller, without the
                     prior written consent of Buyer. Notwithstanding the foregoing, Buyer recognizes that the Seller may be subject to
                     various public disclosure laws, regulations, and rules. Any direct or indirect disclosure of the Purchase Price or
                     other information contained herein made by Seller in filings with the United States Securities and Exchange
                     Commission or other governmental entities is hereby specifically authorized and permitted.

“Dear Gerry, I wanted to personally thank you for the job that Asset Sales, Inc. did for Goodyear. I was assigned to the disposition of machine shop equipment (closed corporate
machine shop) and broom-cleaning the building in preparation for Goodyear’s new Corporate Headquarters. This was a different experience for me – a Process Equipment Design
Engineer. The performance of your Asset Sales, Inc. Team of preparing, auctioning, and disposition of the equipment, follow-up with the buyers, and the financial results, all
surpassed Goodyear’s and my expectations. It was my pleasure to work, as a team, with an honest group of people, who would do whatever was required to get the job done
successfully. Special thanks to Mark and Julie Draper for all their on-site work.”
                                                                                                                     Jim Hart – Global Engineering & MFG Technology                7
                                                                                                                                The Goodyear Tire & Rubber Company
                             Case 19-10989-BLS                              Doc 423-4                  Filed 06/02/20                    Page 9 of 20




                                                              Company Overview
                                              Asset Sales, Inc., Inc. is a Complete Turn-Key
                                   AUCTION, APPRAISING, PRIVATE TREATY SALES AND LIQUIDATING FIRM
                                         Specializing in the Intricate Details Necessary to Succeed




                           ❑        Knowledgeable Staff Provides 120+ Years of Combined Experience
                           ❑        Access to an Extensive Buyer Database
                           ❑        Reliable and Accurate Information
                           ❑        Fully Integrated Services
                           ❑        Single Point of Contact for All Necessary and Potential Needs


“Dear Gerry, Thank you for the exceptional job provided by you and your staff during the recent auction of our central machine shop. All aspects of this project, from the beginning of
negotiations until the final piece of machinery left the premises, were handled very professionally. Asset Sales, Inc. actually performed as promised. Mark and Julie Draper, your field
supervisors, managed the pre-auction cleanup and organized the machinery for auction with skills only gained by a vast amount of knowledge and experience. They paid attention to every
detail and impressed us by managing the removal of all equipment expediently and without incident, including the final cleaning of the building. Please pass on our appreciation to Lance, Kim,
Mike, Dann, Carla, Mark, and especially, Mark and Julie for a job well done. They are truly a great team.”
                                                                                                                                                            Jim R. Jones – Property Manager
                                                                                                                                                      Harry Hicks – Senior Principle Engineer
                                                                                                                                                                                                  8
                                                                                                                                                                                  RJ Reynolds
                         Case 19-10989-BLS                        Doc 423-4               Filed 06/02/20                Page 10 of 20




                                                        Auction Services
                                           ❑        Live Onsite Auctions
                                           ❑        Online Bidding Available
                                           ❑        Outright Purchase Auctions
                                           ❑        Guaranteed Participation Auctions
                                           ❑        Commission Auctions
                                           ❑        Individual Machinery Sales




“Dear Gerry, I would like to take this opportunity to thank you for a job well done by your complete staff. You have now performed 2 Auctions for me in which
they were both executed with extreme professionalism. Your company performs a service from beginning to end that is unmatched by your competition. As
with our 1st auction, many of the attendees commented on the level of organization in which the auction was handled. If a need for your services is required in
the future, I will definitely contact Asset Sales, Inc..”
                                                                                                                          Wayne Uhl – Director of Operations
                                                                                                                   Detroit Tool & Engineering Industries, Inc.
                                                                                                                                                                  9
                           Case 19-10989-BLS                            Doc 423-4                Filed 06/02/20                   Page 11 of 20




                                                              Client Relations

    Asset Sales, Inc., Inc. has successfully completed 100’s of Industrial Auctions for Corporations including…




“Dear Gerry, Alfa Laval appreciated the professionalism demonstrated by Asset Sales, Inc., Inc. in the auction of our excess manufacturing inventory. Your company won our
business in a very competitive market and the results demonstrated why Asset Sales, Inc., Inc. is the recognized leader in the market place…The excellence in the event preparation
and advertising was clearly demonstrated in the crowds that showed up for both preview and auction day. The auction process itself was an event to behold. Your team kept the
bidders focused on the equipment and its value. It was a long day, but not once was there a moment’s delay in selling Alfa Laval equipment to the high bidder. Financial results
were beyond expectations. Thank you and each member of your team in making the auction of our excess equipment a resounding success. It is now time to start planning for
auction 2. The success of auction 1 has won Asset Sales, Inc., Inc. sole source procurement status with Alfa Laval.”
                                                                                                                                    Bruce E. Ross – General Manager, Operations       10
                                                                                                                                                                         Alfa Laval
                        Case 19-10989-BLS                        Doc 423-4              Filed 06/02/20                Page 12 of 20




                                                Industry Experience


                    ❑ Metalworking/ Machine Tools                                                ❑ Plant Support/ Facility Equipment

                    ❑ Iron/ Steel Fabrication                                                    ❑ Material Handling

                    ❑ Laser Fabrication                                                          ❑ Power Electrics

                    ❑ Foundry                                                                    ❑ Woodworking/ Mills

                    ❑ Aerospace/ Defense                                                         ❑ Electric Components

                    ❑ Construction/ Mining/ Forestry                                             ❑ Electronic Test/ Measurement

                    ❑ Commercial Printing                                                        ❑ Primary Metals

                    ❑ Biotech/ Medical/ Pharmaceuticals                                          ❑ Textile Manufacturing

                    ❑ Plastics                                                                   ❑ Vehicles/ Commercial Transportation




“Dear Gerry, The auction conducted December 11, 2001 on behalf of Industrial Machining Technology, Inc. was a complete success. You and your very
professional staff did exactly what you said you would, and obtained exactly the results you predicted. Your conviction and courage in giving IMT a very
substantial guarantee before the auction gave me a high level of confidence in your abilities. My confidence in your performance was justified at every step
throughout the process. I could not be more pleased. Please feel free to use this as a letter of recommendation. Thanks again for a great job.”
                                                                                                                                Theodore E. Hall – President
                                                                                                                      Industrial Machining Technology, Inc.
                                                                                                                                                               11
                        Case 19-10989-BLS                         Doc 423-4              Filed 06/02/20                Page 13 of 20




                                           Professional Affiliations
                                           Asset Sales, Inc., Inc. Personnel are Affiliates of the
                                        Top Professional Organizations in the Auction Business…




                                                                                                        Graduate Personal
                                                                                                        Property Appraiser
                                                         Auctioneers Association
                                                            of North Carolina                                                                National Association of
                                                                                                                                              Bankruptcy Trustees
                Industrial Auctioneers
                     Association




                                                                                                                                                    Turnaround
                                                                                                                 National                           Management
                                                                                                                Auctioneers                         Association
                           Auction Marketing
                                                                    International Society of                    Association
                                Institute
                                                                          Appraisers




                                                                                                                                              Risk Management
                                                                                                                                                 Association
                                                                                         International Association of
                                                                                           Used Equipment Dealers

“Dear Gerry, Many thanks to you and your staff for all your hard work to make the auction held earlier this month in Springfield, VT such a huge success. We
appreciated the long hours worked and the extra effort shown by your employees. Asset Sales, Inc. personnel were helpful and knowledgeable with every
aspect of the auction from taking the initial inventory to preparing the final tally. The large number of potential buyers at the auction was evidence of your
advertising capabilities.”
                                                                                                                                                 Ron Douglas
                                                                                                                                             Park Corporation
                                                                                                                                                                  12
                          Case 19-10989-BLS                           Doc 423-4                Filed 06/02/20                   Page 14 of 20




                                Asset Sales, Inc., Inc. Personnel

                     The dedicated employees of Asset Sales, Inc., Inc. are experienced in individual specific
                     areas, allowing our company to carry out the necessary steps to ensure a successful
                     auction sale!

                     Asset Sales, Inc. provides all of the necessary people and materials in preparation for the
                     auction sale:
                            ❑     A field supervisor and necessary assistants. These individuals are responsible for cleaning
                                  and arranging the machinery and equipment to generate the highest possible bid prices.

                            ❑     Facility Write-Ups (Exhibit A) will be created and utilized for marketing and advertising the
                                  auction. The Exhibit A consists of in-depth machine and equipment descriptions. A
                                  professional photographer will likewise be responsible for documenting visual examples of
                                  each machine in order to effectively advertise and market the sale.

                            ❑     Accounting personnel will be available onsite before, during and after the auction to discuss
                                  all financial details and payment information with bidders.

                            ❑     Fully Licensed, Professional Auctioneers. These individuals are value-oriented and dedicated
                                  to conducting a successful auction sale.

                            ❑     Personnel to carry-out registration, check out, etc.
                     Our onsite supervisors work in conjunction with our staff located at our Corporate
                     Headquarters to provide the best possible results for SOUTHEASTERN METAL
                     PRODUCTS via marketing, advertising and customer support.




“Dear Gerry, Another successful auction. It’s great to work with an organization that knows how to get the most out of liquidating assets. Your team of professionals were
on top of the auction planning process, at our Boonville, Indiana facility, of cataloging assets, brochure planning and marketing, asset preparation/ cleaning, auction day
organization and record-keeping, post auction accounting and cash transfer and asset removal. I cannot say enough about your organization’s flexibility in all areas of the
process. You have shown us time and again that Asset Sales, Inc. is the group to work with when liquidating assets. Having had other auctions, I know this is not the case
with all firms. I would be pleased to act as a reference to your other clients and prospects. Once again, thanks for a great job.”
                                                                                                                                            John F. Bosbous – Treasurer       13
                                                                                                                                              Bucyrus International, Inc..
                         Case 19-10989-BLS                         Doc 423-4               Filed 06/02/20                 Page 15 of 20




                                        Auction Process Overview

                        ❑ Phase I – Initial Assessment
                                     ❑     Physical Plant Inspection & Assessment
                                     ❑     Assess Asset Market Value & Gross Proceeds
                                     ❑     Determine Optimal Sales Strategy & Budgets
                                     ❑     Contract Execution

                        ❑ Phase II – Process Implementation
                                     ❑     Site Preparation & Setup
                                     ❑     Photos and Exhibit A Write-up Executed
                                     ❑     Marketing (Website, Direct Mail, Email Blasts, Trade Magazines, Brochures, Etc.)
                                     ❑     Bidder Inspection (On-site or Website Viewing)
                                     ❑     AUCTION DAY

                        ❑ PHASE III – Process Completion & Final Settlement
                                     ❑ Invoicing & Collection of Sales Proceeds
                                     ❑ Checkout & Removal of Machinery and Equipment from Facility
                                     ❑ Settlement & Reporting




“Dear Gerry, Just a note of thanks for the outstanding job you and your staff did for us in Brunswick on November 30th. It pays to have true “professionals” on
board when faced with a situation like ours. I was really impressed with the number of quality buyers you attracted to a location off the beaten path. The
brochure, the set-up, the registration, the auction, the collection of proceeds – everything, was super with your staff handling it all. Please pass on our
congratulations to Mike, Jeff, Lance, and Kim for a job well done. If we ever need another auction, you’ll be the first call we make.”
                                                                                                                     Thomas R. Feagin – Chief Financial Officer
                                                                                                                                     Braswell Service Group, Inc.
                                                                                                                                                                    14
          Case 19-10989-BLS                     Doc 423-4             Filed 06/02/20        Page 16 of 20




                            Marketing/Advertising
Printed Brochures & Postcards
         ❑   Full color, comprehensive booklets featuring pictures of machinery/
             equipment with descriptions of your facility’s assets
Emails
         ❑   Via our in-house email address list, we will advertise the auction sale
             and featured equipment (approximately 3+ blasts sent)
         ❑   Email addresses are obtained from Asset Sales, Inc., Inc. past buyer
             database and Trade Publications – will be targeted for a particular
             industry
         ❑   Emails are professionally formatted with photographs of equipment and
             a written summary of featured machinery, including all pertinent
             information
         ❑   Embedded links to Website, PDF Brochure and Online Bidding options
         ❑   Success of the E-Blast will be measured by studying the comprehensive
             statistics reported subsequent to the completion of the blast
Industry Publications
         ❑   Innovative advertisements created in-house will be placed in several
             trade journals specific to your facility, as well as trade journals that are
             well versed in all equipment
Website
         ❑   The goal is to effectively drive all potential buyers to our website,
             enabling buyers to view all pertinent information provided on the auction
             sale
         ❑   Visitors will be able to download the complete, full color brochure for the
             auction
         ❑   Buyers can view the entire lot book for your upcoming auction
         ❑   Website provides potential buyers with the option to participate in
             Webcast Bidding, including a link to register and comprehensive
             instructions
Newspapers
         ❑   Advertisements will be placed in the Classified section of all relevant
             city’s newspapers; including major cities and surrounding areas
Targeted List Development and Market Mailings
         ❑   List Rentals from Trade Publications to ensure advertisements and
             marketing materials are reaching the appropriate parties
         ❑   Asset Sales, Inc., Inc. mailing lists updated regularly to compensate for
             new subscribers and address changes




                                                                                                            15
       Case 19-10989-BLS                 Doc 423-4            Filed 06/02/20             Page 17 of 20




                                      Auction Day
❑   Live On-Site & Webcast Options
        ❑ Live On-Site auctions are sales held on location at the plant. Buyers will bid on machinery and equipment in
           person
        ❑ Online Bidding enables remote bidders to compete (in real-time) with onsite bidders
        ❑ Webcast bidders may inspect the equipment in person or contract with a third-party inspector. In order to obtain a
           buyer number/ bidder number for a sale, the buyer must register for the specific auction through asset-
           sales.com and provide all the required information in order to receive approval to participate in your auction
        Live On-Site Procedure
                 ❑ Buyers inspect assets at facility or via website
                 ❑ Buyers agree to Asset Sales, Inc., Inc.’s Terms and Conditions
                 ❑ Winning Buyer is provided an invoice with complete description of items purchased; invoice must be paid in full
                   prior to removing any purchases
                 ❑ Paid invoices must be presented to on-site supervisor at the time of equipment removal; all payments will be
                   confirmed with ASI’s accounting personnel
                 ❑ Any machinery dismantlers hired by the buyer must present a “Certificate of Insurance”
                 ❑ Taxes – Appropriate taxes will be collected by Asset Sales, Inc., Inc.; Buyers that are tax exempt must present the
                   appropriate documentation
        Webcast Bidding Information
                 ❑ Buyer is able to view a live-stream of the auction; photo and description of item provided as well
                 ❑ Buyer will indicate the amount they bid on an item and personnel that manage the website will immediately relay
                   that bid to the onsite auctioneer. The onsite auctioneer will announce an online bid has been placed




                                                                                                                                     16
                      Case 19-10989-BLS                     Doc 423-4             Filed 06/02/20             Page 18 of 20




                             Post-Auction Process Completion

                  ❑ Buyer(s) will receive invoice within 24 hours of sale completion; Payments are
                    required within 24 hours of buyer receiving invoice.
                  ❑ Buyers to checkout and remove all of their purchases within the allotted time frame;
                    Buyers are required to remove the equipment (hand held items exempt) via a rigging
                    company. Responsible machinery riggers that carry an adequate amount of
                    worker’s compensation insurance in addition to a minimum of $1,000,000.00 in
                    liability insurance. ALL of the previously stated is the responsibility of Asset Sales,
                    Inc., Inc.
                  ❑ Within 30 days of the auction sale, expect a comprehensive report including:
                             ❑ Lot Sales Report – each lot will be accounted for through a description indicating
                               the final sale price of the item
                             ❑ Summary Reports for Each Buyer
                             ❑ Overall Financial Summary




“Dear Gerry, I hope this finds you well. Mike Castor, Ryan Gamber, and other Clean Burn colleagues have provided very favorable feedback regarding how you
and your organization managed and conducted our auction on June 2, 2009. Thank you for the exceptional level of professionalism shown to my colleagues
and me by your company. It’s been a real pleasure working with each of your team members including Lance, Kim Harris, and Mike Noble! Thank you very
much.”
                                                                                         Larry J. Nissley, C.P.M – Director of Supply Chain Management       17
                                                                                                                              Clean Burn Energy Systems
                            Case 19-10989-BLS                               Doc 423-4                  Filed 06/02/20                     Page 19 of 20




                                                        Auction Trade References
                                                               ** More references can be supplied upon request **



                                                     Alfa Laval                                                            VTL Precision (Charleston, SC)
                                                     Bruce Ross                                                                      Jeff Teague
                                                  General Manager                                                              (843) 821-4688 ext.204
                                                   (480) 502-2714
                                                                                                                                 Cornerstone Machining
                                        Kanawha Manufacturing Co.                                                                     Mike Coldwell
                                              Richard Heath                                                                          (760) 644-1515
                                             (304) 342-6127
                                                                                                                                      Montana Tractors
                                                   Bank of Bolivar                                                                       Ted Wade
                                                    Brad Gregory                                                                          President
                                                   (417) 777-6500                                                                      (479) 780-1862

                                               The Hicksville Bank                                                              The Boeing Company
                                                  Bruce Fackler                                                                         Craig Pitts
                                                 (419) 542-7726                                                                Capital Asset Administrator
                                                                                                                                    (206) 280-1149




                                                                           Bank References
                                                                                     Matthew Whitt
                                                                                          BB&T
                                                                                 512 North Hayne Street
                                                                               Monroe, North Carolina 28112
                                                                                     (704) 289-7245

“Dear Mr. Mannion, I am writing to express my appreciation for the outstanding job you and your team did in handling the auction of the Robert Bosch Tool facility’s equipment. When Bosch
announced that this facility was closing, I was given the responsibility of ensuring that all the equipment was cleaned to meet environmental and safety standards before it was sold…Mark and
Julie (along with the assistance of Jeff) arrived on-site, (and) jumped in and took over the cleaning duties. I was amazed at how quickly they had this facility organized, cleaned and ready for
auction…Not only did Mark and Julie do a great job, but they also became our friends. This is hard to find in today’s world of business. Also, on the days of the sale, I couldn’t believe the number
of buyers that attended. That just shows your commitment to making this sale a great success. Bosch made the right decision in contracting Asset Sales, Inc. to handle its sale. Again, thanks for
a job well done. I would highly recommend Asset Sales, Inc. to anyone.”
                                                                                                                                        Wade Roberson – Environmental Safety Coordinator18
                                                                                                                                                          Robert Bosch Tool Corporation
                        Case 19-10989-BLS                      Doc 423-4              Filed 06/02/20               Page 20 of 20




                Top Ten Reasons to Choose the Asset Sales, Inc.
                                    Team


                     1.       To Receive the Most Money Possible for the Sale of Your Assets

                     2.       We Have the Most Knowledgeable Personnel in the Industry with 120+ Years of Experience

                     3.        Proven Track Record of Successful Marketing and Advertising to Drive Buyers to Your Auction

                     4.       Assurance that Your Plant is Properly Laid Out, Photographed and Merchandised

                     5.       Utilize a Single Point of Contact for All Your Auction Needs

                     6.       Access to an Extensive Database of Potential Buyers

                     7.        Work with a Well-Respected Team

                     8.        Ensure You and the Potential Buyers are Receiving Reliable and Accurate Information

                     9.        To Know that You Have Live and Internet Bidding Options for Your Sale

                     10.       WE SAY WHAT WE DO AND DO WHAT WE SAY!




“Dear Gerry, It was certainly a pleasure working with Asset Sales, Inc. regarding the closing and auctioning of our shop. The entire deal went just as you said it
would. The setup appeared to be perfect and the prices at the auction seemed to prove it. What a job of auctioning Lance did. In face, the set up, auctioning,
bookkeeping and check-out went very smoothly. Gerry, I would not hesitate to recommend Asset Sales, Inc. to anyone considering holding an auction. You
guys did a great job. Thanks again.”
                                                                                                                                                     Peter Beier     19
                                                                                                                          Rheinlander Instrument Corporation
